Citation Nr: 0022769	
Decision Date: 08/28/00    Archive Date: 09/01/00

DOCKET NO.  99-02 852	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for a heart condition 
(claimed as a residual of an electric shock).  


REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney 


ATTORNEY FOR THE BOARD

James A. Pritchett, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1953 to May 1955.

This appeal arises from a decision by the Lincoln, Nebraska, 
Department of Veterans Affairs (VA) Regional Office (RO).  
The veteran's attorney incorrectly maintains that the veteran 
is seeking service connection for heart disease under the 
provisions of 38 U.S.C.A. § 1151, and that the RO denied this 
claim under that provision.  In reality, the veteran has 
alleged that he developed heart disease as a result of an 
electrocution that occurred in service, when he was stationed 
in England in January 1955.  The denial of service connection 
for heart disease by RO did not include any discussion of 38 
U.S.C.A. § 1151, and this decision will not include any 
discussion of 38 U.S.C.A. § 1151.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  No current heart pathology is shown to be related to 
service.   


CONCLUSION OF LAW

The veteran has not submitted a well-grounded claim for a 
heart condition.  38 U.S.C.A. § 5107(a) (West 1991 & Supp. 
1995). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

January 1955 service medical records indicate that the 
veteran had been told that he had high blood pressure.  On 
examination his blood pressure was 168/110 and then 154/92 
after resting for 10 minutes.  A chest X-ray was negative.  
The impression was benign essential hypertension.  The 
veteran's blood pressure was 120/80 during his May 1955 
separation examination.  A reserve examination report dated 
in July 1959 indicates that the veteran had no complaints and 
that his blood pressure was 120/80.  In a medical history 
recorded at the time, the veteran reported a history of a 
temporary elevation of blood pressure during service, with no 
treatment.  The service medical records are silent for 
medical evidence of an electric shock.

In September 1993, the veteran sought treatment at the St. 
Joseph Hospital for chest pain.  He related an onset of chest 
pain in January 1993.  He had no prior history of coronary 
artery disease.  He claimed a history of hypertension of 40 
years' duration.  The report and an October 1993 discharge 
summary are negative for a medical opinion linking any of the 
veteran's symptoms to his active service nearly 40 years 
earlier.  

Reports dated from October 1993 to April 1995 from M. Jeff 
Holmberg, M.D., Ph.D., are negative for evidence or opinions 
linking the veteran's symptoms to his active service.  VA 
outpatient treatment records dated from April 1997 to January 
1998 establish no relationship between the heart pathology 
and service. 

Analysis

A person claiming VA benefits must meet the initial burden of 
submitting evidence "sufficient to justify a belief in a 
fair and impartial individual that the claim is well 
grounded."  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 
Vet. App. 78, 91 (1990); Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).  A claim that is well grounded is plausible, 
meritorious on its own, or capable of substantiation.  
Murphy, 1 Vet. App. at 81; Moreau v. Brown, 9 Vet. App. 389, 
393 (1996).  For purposes of determining whether a claim is 
well grounded, the Board presumes the truthfulness of the 
supporting evidence.  Robinette v. Brown, 8 Vet. App. 69, 75 
(1995); King v. Brown, 5 Vet. App. 19, 21 (1993). 

In order for a claim to be well-grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Epps v. Gober, 126 F.3d 1464 
(1997); Caluza v. Brown, 7 Vet. App. 498, 504 (1995).  Where 
the determinative issue involves a medical diagnosis, there 
must be competent medical evidence to the effect that the 
claim is plausible; lay assertions of medical status do not 
constitute competent medical evidence.  Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that the veteran still has such a 
disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488 (1997).  Such evidence must be medical unless it 
relates to a disorder that may be competently demonstrated by 
lay observation.  Id.  If the disorder is not chronic, it may 
still be service connected if the disorder is observed in 
service or an applicable presumptive period, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present disorder to that symptomatology.  
Id.

In the instant case the veteran's service medical records are 
negative for evidence of an electric shock/electrocution.  
More importantly, the entire record is negative for a medical 
opinion linking the veteran's current heart disease, which 
had its onset nearly forty years after his separation, to his 
active service.  Thus the nexus requirement of a well-
grounded claim is defeated.  Likewise, absent evidence of 
continuity of symptomatology, and competent evidence 
establishing chronic heart disease, there is no basis to 
award service connection.

The Board has considered the veteran's claim, as well as the 
medical evidence.  However, there is no medical evidence of 
an electric shock during service and there are no medical 
opinions linking any current heart condition to service.  
Therefore, the veteran's service connection claim is not well 
grounded and must be denied.

The Board acknowledges the veteran's request for an 
advisory/independent medical opinion in his January 1999 
appeal.  The Board notes that the VA has no obligation to 
assist the veteran by providing opinions for the claim on 
appeal - in cases where the veteran has not presented a well-
grounded claim, his appeal on the pertinent issues must fail 
and there is no duty to assist him further in the development 
of the claim.  38 U.S.C.A. § 5107(a); Epps.  Accordingly, the 
veteran's request for an advisory/independent medical opinion 
is denied.

Although where claims are not well grounded the VA does not 
have a statutory duty to assist the claimant in developing 
facts pertinent to the claim, the VA may be obligated under 
38 U.S.C.A. § 5103(a) to advise a claimant of evidence needed 
to complete the application.  This obligation depends upon 
the particular facts of the case and the extent to which the 
Secretary of the Department of Veterans Affairs has advised 
the claimant of the evidence necessary to be submitted with a 
VA benefits claims.  Robinette.

In this case, the RO fulfilled its obligation under § 5103 
(a) in the December 1998 statement of the case in which the 
appellant was informed that the reason for the denial of the 
claim was that there was no evidence of and electric shock 
during service or of a link between any current symptoms and 
the veteran's active service.  Furthermore, by this decision, 
the Board is informing the appellant of the evidence which is 
lacking and that is necessary to make the claim well 
grounded.


ORDER

The appeal of the issue of service connection for a heart 
condition (claimed as a residual of an electric shock) is 
denied. 



		
	RENÉE M. PELLETIER 
	Member, Board of Veterans' Appeals

 

